Title: From George Washington to Wakelin Welch, 1 July 1786
From: Washington, George
To: Welch, Wakelin



Sir,
Mount Vernon [c.1] July 1786.

Since my last of the 28th of Novr I have been favored with your letters of the 27th of Feby & 13th of March; & have receiv’d the paper hangings & watch by Capt. Andrews. With the last Mrs Washington is well pleased, & I thank you in her name for your attention to the making of it.
If the stocks keep up, & there is not a moral certainty of their rising higher in a short time, it is my wish & desire that my interest in the Bank may be immediately sold, & the money arising therefrom made subject to my Drafts in your hands, some of which at 60 days sight may soon follow this letter.
The footing on which you have placed the interest of my debt to you, is all I require. To stand on equal ground with others who owe money to the Merchants in England, & who were not

so prompt in their payment of the principal as I have been, is all I aim at. Whatever the two Countries may finally decide with respect to interest, or whatever general agreement or compromise may be come to, between British Creditors and American Debtors, I am willing to abide by; nor should I again have touched upon this subject in this letter, had you not introduced a case which, in my opinion, has no similitude with the point in question. You say I have received interest at the Bank for the money which was there—granted: but (besides remarking that only part of this money was mine) permit me to ask if G: Britain was not enabled by means of the bank, to continue the war with this Country? whether this war did not deprive us of the means of paying our Debts? and whether the interest I received from this source did, or could bear any proportion to the losses I sustained by having my grain, my Tobacco & every article of produce rendered unsaleable & left to perish on my hands? However, I again repeat that I ask no discrimination of you in my favor, for had there been no stipulation by treaty to secure debts—nay more, had there even been an exemption by the Legislative authority, or practice of this Country against it, I would, from a conviction of the propriety & justice of the measure, have discharged my original debt to you.
But from the moment our Ports were shut, & our markets were stopped by the hostile fleets & armies of Great Britain, ’till the first were opened, & the others revived, I should, for the reasons I have (tho’ very cursorily) assigned, have thought the interest during that epocha, stood upon a very different footing.
I am much obliged by the trouble you have taken to enquire into the nature of the connexion between the House of Messrs Hanbury & Co. and Balfour & Barraud. I had no sanguine hopes of redress from that quarter, but as it seemed to be the only chance I was willing to try it. I am Sir, Your Mo: Obedient & very Hble Servt

G: Washington

